Case 9:19-cv-81160-RS Document 709 Entered on FLSD Docket 09/02/2020 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

            Plaintiff,
  v.

  CORELLIUM, LLC,

             Defendant.

                                              /

     CORELLIUM’S REPLY IN OPPOSITION TO APPLE’S RESPONSE TO THE
  OBJECTION TO THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     ON DEFENDANT CORELLIUM LLC’S DAUBERT MOTION TO PRECLUDE
         CERTAIN TESTIMONY BY DAVID B. CONNELLY [DE’S 454, 468]

            Defendant, CORELLIUM, LLC (“Defendant” or “Corellium”), pursuant to Federal Rule
  of Civil Procedure 73 and 28 U.S.C. § 636(b)(1)(C), respectfully submits this Reply in Opposition
  to Apple’s Response to Corellium’s Objection to a portion of the Magistrate Judge’s Report and
  Recommendation on Defendant Corellium, LLC’s Daubert Motion to Preclude Certain Testimony
  by David B. Connelly [DEs 454, 468] (the “R&R”), and in support thereof, states as follows:
       I.   FACTUAL BANKGROUND
            1.      On May 11, 2020 Corellium filed its Daubert Motion to Preclude Certain
  Testimony by David B. Connelly and Incorporated Memorandum of Law (the “Motion”). [D.E.
  468]. Therein, inter alia, Corellium sought to exclude the testimony by Apple’s damages expert,
  Mr. Connelly, on the basis that his methods for reaching his opinions were far too unreliable to
  admit at trial.
            2.      On July 29, 2020, the Court issued its Report and Recommendation on Defendant
  Corellium, LLC’s Daubert Motion to Preclude Certain Testimony by David B. Connelly [DEs
  454, 468] (the “R&R”). [D.E. 610].
            3.      On August 12, 2020, Corellium filed its Objection to the Court’s R&R, whereby
  Corellium objected to portions of the R&R. [D.E. 622]. Specifically, Corellium objected to the
  portions of the R&R that found that i) a nexus exists between Mr. Connelly’s damages findings
                                                  1
Case 9:19-cv-81160-RS Document 709 Entered on FLSD Docket 09/02/2020 Page 2 of 9
                                                                                              CASE NO.: 9:19-CV-81160-RS


  and the alleged infringing activity (see, R&R at 10), and ii) Mr. Connelly’s methods are reliable
  (see, R&R at 10). Id.
          4.       On August 26, 2020, Apple filed its Response. [D.E. 663].
          5.       Corellium now files its Reply.
   II.    LEGAL MEMORANDUM
               A. No Nexus Exists Between Mr. Connelly’s Damages Numbers And The Alleged
                  Infringing Activity.

          In its objection, Corellium makes clear that the standard by which to determine whether a
  burden has been met by a damages expert is whether the infringing activity has a causal
  relationship with the alleged profits. See, Objection, 3-4; see also, Pronman v. Styles, 645 Fed.
  Appx. 870, 873 (11th Cir. 2016) (“the plaintiff must show a causal relationship between the
  infringement and profits, and must also present proof of the infringer’s gross revenue.”) (emphasis
  added); see also, Montgomery v. Noga, 168 F. 3d 1282, 1296 (11th Cir. 1999) (citing to the
  Copyright Act to explain that, “the copyright owner is entitled to recover . . . any profits of the
  infringer that are attributable to the infringement.”) (emphasis added). The standard is not
  whether there is a single product at issue, nor is that a dispositive factor of the analysis.
          Throughout its Response, Apple fails to address whether the actual infringing activity at
  issue has any causal connection to the profits discussed by Mr. Connelly. In fact, the causal
  relationship between when Corellium’s product (CORSEC) is used for Android, or anything other
  than iOS, has yet to be articulated in this case. Instead, Apple embarks on an effort to convince
  the Court that merely because a single product is made by Corellium, that such a fact is somehow
  dispositive of the causal nexus analysis and that all gross profits are automatically caused by the
  alleged infringement—no matter how disconnected to the alleged infringement they actually might
  be. This, however, is not the standard. The scope of the alleged infringement (research of iOS on
  CORSEC) is defined by Exhibit A of the Second Amended Complaint [D.E. 589], which lists the
  copyright registrations at issue in this case. See, Second Amended Complaint (“Complaint”), at
  Exhibit A to the Complaint. Exhibit A to Apple’s Complaint lists the 15 copyright registrations at
  issue here, each being related to iOS. See, Fourth Estate Pub. Benefit Corp. v. Wall-Street.com,
  LLC, 139 S. Ct. 881, 886–87 (2019) (A plaintiff may only present evidence on infringement of
  asserted copyrights). CORSEC by itself is not infringing and is entirely independent of any
                                             2
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILD NG - 222 LAKEV EW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 709 Entered on FLSD Docket 09/02/2020 Page 3 of 9
                                                                                               CASE NO.: 9:19-CV-81160-RS


  operating system (iOS, Android, or other). Instead, it must be used in connection with an iOS file
  before “the infringement” occurs. This “infringement” is what must have a causal relationship to
  the profits under federal law. As stated, the causal nexus for use of CORSEC in any non-iOS
  capacity has yet to be articulated, in either the R&R or by Apple.
          In its Response, Apple argues that “Corellium asserts that Apple bears the burden of
  determining the precise amount of Corellium’s revenues that are attributable to its infringing
  activities.” Response, at 1. Not true. But Corellium does argue that the causal relationship between
  the infringement and the profits set forth by Mr. Connelly must be satisfied. This simply has not
  been done because such a relationship between all profits from CORSEC does not physically exist
  unless iOS is being used. Mr. Connelly has failed to address this necessity for a causal relationship
  for all profits he is presenting.
          In arguing that the “single product” in this case resolves the causal nexus requirement,
  Apple points to the language in 17 U.S.C. §504, whereby the statute requires:
               In establishing the infringer’s profits, the copyright owner is required to present
               proof only of the infringer’s gross revenue, and the infringer is required to prove
               his or her deductible expenses and the elements of profit attributable to factors
               other than the copyrighted work.

  17 U.S.C. §504 (emphasis added); see also, Response, at 2. However, Apple also cites the Home
  Design Servs., Inc. v. Turner Heritage Homes, Inc. case, whereby the Court in that case found that
  the sale of the home at issue, due to an infringing floor plan, was sufficient to satisfy the causal
  nexus requirement, but that there were other areas of profit such as rising surrounding land values,
  location, and square footage that were ancillary aspects to profit. 101 F. Supp 3d 1201 (N.D. Fla.
  2015); see also, Response, at 4. There are several problems with Apple’s argument. First, it is these
  ancillary areas of profit that are the “elements of profit attributable to factors other than the
  copyrighted work” contemplated by §504 that sit with the defendant to establish. These “elements
  of profit attributable to factors other than the copyrighted work” are distinct, however, from the
  causal nexus must still first be established between the infringement and the profits. Second, just
  as in the Bonner v. Dawson matter (a case about a single building; cited by both Apple and
  Corellium), of course the “single product” in the Home Design Servs. case (i.e., the home) satisfies
  the causal nexus requirement because it is the very architectural floorplan of the home that was

                                                                     3
                                                  COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILD NG - 222 LAKEV EW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 709 Entered on FLSD Docket 09/02/2020 Page 4 of 9
                                                                                               CASE NO.: 9:19-CV-81160-RS


  infringing. See, Home Design Servs., 101 F. Supp 3d, 1201; see also, Inc. Bonner v. Dawson, 404
  F.3d 290 (4th Cir. 2005) (architect sues builder for a building based upon infringing architectural
  design). This has nothing to do with the fact that there was only one item at issue in those cases,
  but instead, that in fact, there was a causal nexus between the infringing architectural plans and
  the profits at issue.
          Such an argument by Apple fails to be analogous to the facts here, where the CORSEC
  product itself is completely independent of any alleged infringement, but only when it is used in
  connection with iOS does “the infringement,” occur. Like the other cases Apple cites in its
  Response, the “single product” at issue in the Home Design Servs. and Bonner cases are those
  respective structures, which are, at their foundation, based upon infringing designs. That is not the
  case here. The CORSEC product uses zero Apple code or technology to operate. It is 100%
  independent of anything iOS. It is only when an iOS file (IPSW file) is loaded onto CORSEC, that
  iOS is implicated and the alleged “infringement” occurs. Indeed, to test this, Apple is in possession
  of all of the CORSEC source code. Scenarios like this are precisely the scenarios that are impacted
  by the statute’s requirement for a causal relationship between the infringement and the profits, and
  why “all gross revenues” is simply not appropriate.
          It is, in this case, irrelevant whether there is one product or several.                                           Instead, the
  requirement is that a causal relationship between the infringement and the profits must be
  established. Such a relationship has not been established, and therefore the burden has not been
  met. Further, comments by Apple such as “some versions of the Corellium Apple Product are
  capable of virtualizing the separate Android operating system,” and “[Corellium] charges
                             for iOS virtualization and throws in Android for free,” appear to reveal that
  Apple has a fundamental misunderstanding of the CORSEC product and how it works. See,
  Response, at 3 and 9. For these reasons, and those stated in Corellium’s Objection and Daubert
  briefings [D.E.’s 454, 468, and 543], Corellium respectfully submits this objection to the Court’s
  R&R as it relates to the finding of a causal nexus between the allegedly infringing activity and the
  gross profits asserted by Mr. Connelly.
               B. Each of Mr. Connelly’s Methods Are Unreliable.
          Next, in its Response, Apple argues that Mr. Connelly’s methods are sound. It does so by
  arguing that merely because Mr. Connelly used unreliable facts, that the Court should ignore this
                                                4
                                                  COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILD NG - 222 LAKEV EW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 709 Entered on FLSD Docket 09/02/2020 Page 5 of 9
                                                                                              CASE NO.: 9:19-CV-81160-RS


  fact and just look to whether the method, versus the facts upon which the method rests, is reliable.
  See, Response, at 1 and 7. Initially, that is an absurd extrapolation of the Daubert standard.
  Nevertheless, neither the inputs Mr. Connelly uses nor his “methods” are reliable.
         “[A]n expert cannot merely aggregate various categories of otherwise unreliable evidence
  to form a reliable theory of general causation.” In re Abilify (Aripiprazole) Prod. Liab. Litig., 299
  F. Supp. 3d 1291, 1311 (N.D. Fla. 2018). “While ‘general acceptance’ of a theory ‘is not a
  necessary precondition to the admissibility of scientific evidence,’ the Supreme Court has
  explained that the trial judge’s task is to ensure that an expert’s opinion ‘rests on a reliable
  foundation and is relevant to the task at hand.’” Lee-Bolton v. Koppers Inc., 319 F.R.D. 346, 371
  (N.D. Fla. 2017) (emphasis added). “Also, Daubert cautions that the ‘knowledge’ requirement
  which qualifies an expert under Rule 702 ‘connotes more than subjective belief or unsupported
  speculation.’” Id. “The inquiry is not whether the testimony is ‘scientifically correct’ but whether,
  ‘by a preponderance of the evidence, it is reliable.’” Id.
         “To be considered reliable, the expert’s weighing process must have been ‘based on
  methods and procedures of science, rather than on subjective belief or unsupported speculation.’
  Otherwise, the methodology amounts to nothing more than the expert’s ipse dixit, which the
  Supreme Court has admonished district courts against admitting into evidence.” In re Abilify, 299
  F. Supp. 3d, at 1311 (emphasis added). “Daubert describes the district court’s gatekeeping
  function, [which is] designed to ensure that ‘speculative, unreliable expert testimony does not
  reach the jury.’” Lee-Bolton, 319 F.R.D., at 371 (emphasis added); see also, McDowell v. Brown,
  392 F.3d 1283, 1298 (11th Cir. 2004) (“speculative belief or unsupported assumptions” fail the
  reliability prong of the Daubert analysis).
     1. Mr. Connelly’s Analysis Under 17 U.S.C. §1203.
         To argue that an expert may present an allegedly reliable method to a jury despite that
  method being based on highly speculative or incorrect facts is an absurd interpretation of Daubert.
  The point behind Daubert is to prevent speculative expert testimony from reaching the jury. Id. In
  this case, Mr. Connelly’s methods have already been proven wrong. See e.g., Objection, at 6-7. To
  be clear, it was shown that while Mr. Connelly relies upon the completely arbitrary and baseless
  assumption that each Corellium customer uniformly replicates a virtual device every month (see,
  Motion, at 17; see also, Connelly, Errata Supp. & Rebuttal Report (“Report”) [D.E. 468-1], at 20-
                                                  5
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILD NG - 222 LAKEV EW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 709 Entered on FLSD Docket 09/02/2020 Page 6 of 9
                                                                                              CASE NO.: 9:19-CV-81160-RS


  21), the one Corellium customer that was deposed in the case, proved that assumption to be wholly
  inaccurate. See, Objection, at 6-7. Indeed, the “virtual device creation rate” among Corellium’s
  customers is unknown as that discovery was not completed by Apple, and instead of simply stating
  that the fact is unknown, and thus an opinion cannot be drawn from it, Mr. Connelly pulls a number
  from thin air and incorporates it into his formula. See, Objection, at 13; see also, Motion, at 18;
  see also, Connelly Deposition [D.E. 468-2], at 210:2-6. Thus, at the very least, as it relates to the
  17 U.S.C. §1203 analysis, there is no question that Mr. Connelly’s methods have rendered wrong
  results and thus are, by definition, unreliable. This alone is grounds to reject Mr. Connelly’s
  methods under 17 U.S.C. §1203. Contrary to Apple’s arguments, the facts upon which the
  methods are used, are just as subject to reliability as the methods themselves. In re Abilify Prod.
  Liab. Litig., 299 F. Supp. 3d, at 1311; see also, Lee-Bolton v. Koppers Inc., 319 F.R.D., at 371.
  Again, the purpose of the Daubert analysis is to ensure that “speculative, unreliable expert
  testimony does not reach the jury.” Lee-Bolton, 319 F.R.D., at 371. While, of course, the issue of
  unreliable facts could be addressed on cross-examination, permitting speculative, unreliable expert
  testimony to bypass Daubert and be presented to the jury, goes against the grain of the very purpose
  of Daubert.
     2. Mr. Connelly’s Analysis Under 17 U.S.C. §504.
         As it relates to Mr. Connelly’s efforts to quantify damages under 17 U.S.C. §504, and as is
  more fully laid out in Corellium’s Daubert Motion [D.E. 468] and Corellium’s Objection [D.E.
  622], just a cursory glance at his methods reveals unreliability. In Mr. Connelly’s Report [D.E.468-
  1], Mr. Connelly states:
              Even assuming that as much as 10% of Corellium’s revenues after March 2019
              have concerned Android features and/or services, an assumption that seems
              doubtful given the declining prices and the small number of supported files, I
              have estimated that at least           , or 97% of Corellium’s gross revenues
              to date have related the Corellium Apple Product.

  See, Errata Supp. & Rebuttal Report, at 26 (emphasis added). A review of Mr. Connelly’s Report
  reveals that the 10% and 3% (97%) numbers are also pulled from thin air. Mr. Connelly even
  concedes his 10% assumption is doubtful. Id. Conservative or not, this method of simply picking
  (doubtful) arbitrary numbers is unreliable. To reiterate, “Daubert describes the district court’s
  gatekeeping function, [which is] designed to ensure that ‘speculative, unreliable expert testimony
                                                  6
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILD NG - 222 LAKEV EW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 709 Entered on FLSD Docket 09/02/2020 Page 7 of 9
Case 9:19-cv-81160-RS Document 709 Entered on FLSD Docket 09/02/2020 Page 8 of 9
                                                                                              CASE NO.: 9:19-CV-81160-RS


  Daubert, Mr. Connelly’s opinions should not be placed before a jury. Further, as explained above
  and in prior briefings, whether there is one product or many, the standard is whether there exists a
  causal nexus between the infringement and the profits. No such nexus is yet to be articulated in
  this case and thus, Daubert has not been satisfied with respect to Mr. Connelly’s opinions in this
  matter. Accordingly, Corellium submits its Objection to the R&R.


  Dated: September 2, 2020                                  Respectfully submitted,


                                                            COLE, SCOTT & KISSANE, P.A.
                                                            Counsel for Defendant
                                                            Esperante Building
                                                            222 Lakeview Avenue, Suite 120
                                                            West Palm Beach, Florida 33401
                                                            Telephone (561) 612-3459
                                                            Facsimile (561) 683-8977
                                                            Primary e-mail: justin.levine@csklegal.com
                                                            Secondary e-mail: lizza.constantine@csklegal.com

                                                    By: s/ Justin Levine
                                                        JONATHAN VINE
                                                        Florida Bar. No.: 10966
                                                        JUSTIN B. LEVINE
                                                        Florida Bar No.: 106463
                                                        LIZZA C. CONSTANTINE
                                                        Florida Bar No.: 1002945

                                                                and

                                                           HECHT PARTNERS LLP
                                                           Counsel for Defendant
                                                           20 West 23rd St. Fifth Floor
                                                           New York, NY 10010
                                                           Tel: (212) 851-6821
                                                           David L. Hecht pro hac vice
                                                           Email: dhecht@hechtpartners.com
                                                           Minyao Wang pro hac vice
                                                           Email: mwang@hechtpartners.com
                                                           Conor McDonough pro hac vice
                                                           Email: cmcdonough@hechtpartners.com

                                                                    8
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILD NG - 222 LAKEV EW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 709 Entered on FLSD Docket 09/02/2020 Page 9 of 9
                                                                                              CASE NO.: 9:19-CV-81160-RS



                                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 2, 2020, a true and correct copy of the foregoing
  has been transmitted by electronic filing with the Clerk of the court via CM/ECF, which will send
  notice of electronic filing to all counsel of record.

                                                                           /s/ Justin B. Levine
                                                                           Justin B. Levine




                                                                    9
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILD NG - 222 LAKEV EW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
